    Case: 1:18-cv-00008-WAL-GWC Document #: 50 Filed: 03/05/19 Page 1 of 2




                            DISTRICT COURT OF THE VIRGIN ISLANDS

                                        DIVISION OF ST. CROIX
                                                 ║
LORETTA S. BELARDO, ANGELA TUITT- ║
SMITH, BERNARD A. SMITH, YVETTE ║
ROSS-EDWARDS, AVON CANNONIER, ║                      1:18-cv-00008
ANASTASIA M. DOWARD, DARYL                       ║
RICHARDS, EVERTON BRADSHAW,                      ║
RODELIQUE WILLIAMS-BRADSHAW, ║
PAMELA GREENIDGE and WINSTON                     ║
GREENIDGE, on behalf of themselves ║
and all others similarly situated,               ║
                                                 ║
                        Plaintiffs,              ║
                                                 ║
        v.                                       ║
                                                 ║
BANK OF NOVA SCOTIA,                             ║
                                                 ║
                        Defendant.               ║
________________________________________________ ║


TO:     Vincent Colianni, II, Esq.
        Marina Leonard, Esq.
        Korey A. Nelson, Esq.
        Warren T. Burns, Esq.
        Charles Jacob Gower, Esq.
        Harry Richard Yelton, Esq.
        Carol Ann Rich, Esq.


                                               ORDER

        THIS MATTER is before the Court upon Plaintiffs’ Motion to Set Rule 16(b)

Scheduling Conference (ECF No. 38). Defendant filed an opposition to the said motion. The

time for filing a reply has expired.

        As Defendant observes in its response, a “Rule 16 Order is normally appropriate

once all parties are before the Court and the initial pleadings have been closed. Neither has
    Case: 1:18-cv-00008-WAL-GWC Document #: 50 Filed: 03/05/19 Page 2 of 2



Belardo v. Bank of Nova Scotia
1:18-cv-00008
Order
Page 2


yet happened int his case.” Defendant’s Response to Plaintiffs’ Motion for a Rule 16

Scheduling Order (ECF No. 39) at 1. The Court agrees with Defendant that an initial

scheduling conference in the above-captioned matter is premature at this juncture.

Consequently, the Court will deny the motion.

        Accordingly, it is now hereby ORDERED that Plaintiffs’ Motion to Set Rule 16(b)

Scheduling Conference (ECF No. 38) is DENIED.

                                                 ENTER:


Dated: March 5, 2019                             /s/ George W. Cannon, Jr.
                                                 GEORGE W. CANNON, JR.
                                                 MAGISTRATE JUDGE
